Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 8/12/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1 and 3-13 are pending and are presented for examination.  
Claims 1 and 3-13 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “a small-diameter portion is formed on an outer peripheral portion of the bearing support tube portion via a step, a flange portion in contact with the step, the flange portion being fitted on the small-diameter portion, is formed on an inner peripheral side of the insulator, the flange portion is formed in such a manner that a height of the flange portion with respect to a surface on the inner peripheral side of the insulator is greater than a depth of the step, and the part of the molded portion is disposed between the bearing support tube portion and the insulator” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 3-13 are also allowable for depending on claim 1. 

The feature is best shown in Fig. 2 with larger view.  There is notchy portion (35) and steps (37) is formed in such a manner that a small-diameter portion is formed on an outer peripheral portion, which faces the flange portion (36), of the bearing support tube portion (17). 
The feature above has been indicated allowable in previous office action.  
Cited prior arts listed in the previous office action does not teach the feature by alone or as combined.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834